Case 1:17-cr-00101-LEK Document 958 Filed 03/27/20 Page 1 of 1          PageID #: 8238



                                                  ftk

                     - - (X i^qJi3iJxi^£i^i^
                    '      .1       -   / .       _               .     .
                                                                       Jmn
     ^            yyuihp/o be^Mus^. 1j Ui^fj Le^ J(^ji.Oi
     ~d u^ 4o (Mr                 hciW rJaaJ/}.
               ^O^mH-^dtJMclixA^daaJn- -fic^ Ci.M£lL 6_r h/^ejT
                                        \y/6^
                                        g/'/ ^          j?/? ,


     a^b AndjyMLiiJr^jLml^^ -
                                                                        FILED IN THE
                                                             -t'MiTED STATES DISTRICT CCURr~
         ji3                                                        DISTRICT OF HAWAII

                                                                        MAR 2 7 ?n?fl _____..
     .,ED(L                                                      3t_^o"clock and^min-f M.
                                                                      CL'ESEiTIA, CLERK
      AOs 60J^ Z(^0SO
        ChdblUj
